Citation Nr: 9904553	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for carcinoma of the 
larynx.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1950 to 
September 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
and Insurance Center (RO & IC) in St. Paul, Minnesota.  In 
August 1998, the veteran was afforded a hearing before the 
undersigned Board member.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO & IC.

2. No competent evidence has been submitted to demonstrate 
that the veteran has carcinoma of the larynx related to 
his period of military service, including exposure to 
ionizing radiation.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for carcinoma of the larynx.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for carcinoma of 
the larynx, including as a result of exposure to ionizing 
radiation.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim is not well grounded.

In September 1995, the National Personnel Records Center 
(NPRC ) advised the RO & IC that the veteran's service 
medical records were presumably destroyed in a fire during 
the early 1970's at the NPRC.  Where service medical records 
are missing, VA's duty to assist the veteran, to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993); 
citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Court 
has further held that "[n]owhere do VA regulations provide 
that a veteran must establish service connection through 
medical records alone." Stozek v. Brown, 4 Vet. App. 457, 
461 (1993), quoting Cartright v. Derwinski, 2 Vet. App. 24, 
25-26 (1991).


Factual Background

The veteran's Report of Discharge or Transfer (DD Form 214) 
indicates that he served with the 305th Air Refueling 
Squadron at MacDill Air Force Base in Florida.  He received 
the Korean Service Medical and an Air Medal.

According to statements dated in May 1994 and February 1995, 
from David M. Choquette, M.D., an otolaryngologist, the 
veteran who was 65 years old, had a very large carcinoma of 
his voice box and underwent a laryngectomy and radical neck 
dissection.  Radiation therapy followed his surgery.  Dr. 
Choquette said that an aspect of the veteran's surgery for 
treatment of larynx cancer involved removal of part of the 
thyroid gland.  The combination of the partial thyroidectomy 
and radiation therapy caused hypothyroidism that necessitated 
that the veteran take chronic thyroid supplementation.  Dr. 
Choquette stated that the veteran worked as an electrician 
for many years and was exposed to dust and other materials 
and the doctor described the veteran as disabled.

In a July 1995 written statement, the veteran asserted that 
his larynx cancer was caused by his participation in a 
decontamination procedure of a B-36 airplane due to an arming 
device malfunction.  The veteran said that the incident 
occurred at Travis Air Force Base, then called Fairfield - 
SuiSun, in approximately February or March 1951.  He was 
attached to the 2nd Bomb Wing, classified as VH (Very Heavy) 
and believed he was in the 2nd Recon Squadron.  According to 
the veteran, the assignment was extremely classified and 
required a "Q" clearance.  He thought he was involved in 
Operation GREENHOUSE and said he was involved in removing 
bomb shackles, the area was extremely hot, the Geiger 
counters read very high and his personal dosimeter was well 
into the black.  The veteran said he wore protective clothing 
and had to take a shower afterwards.

In September 1995, the veteran underwent VA examination, said 
he was diagnosed with cancer of the larynx in February 1990 
and underwent a laryngectomy in March 1990.  Regarding his 
exposure to ionizing radiation, the veteran said the exposure 
was caused by an accidentally activated hydrogen bomb during 
an atom bomb test that required he clean the bomb bay after 
he returned to the base.  The veteran said he flew in a 
special aircraft, a B-36 bomber, on a top-secret mission and 
was a lower left gunner.  The plane was an alternate carrier 
of the hydrogen bomb and became accidentally activated and 
had to be deactivated.  The other crewmembers, but not the 
veteran, went out into the bomb bay and deactivated the 
hydrogen bomb.  The veteran wore a dosimeter and another 
device, that each recorded excessive limits.  He said they 
wore special suits but the suits allowed air to come in at 
the bottom and top when they bent over in certain postures.  
After returning to the base, military authorities required 
that they scrub down the bomb bay.  No crewmembers from other 
teams were allowed to assist because of the secret nature of 
the incident.  It took approximately seven to ten days for 
the radioactive counts to decrease.  

The veteran said he started smoking cigarettes as a teenager 
and smoked one to two packs of cigarettes per day for forty-
five years.  He reported that after he was diagnosed with 
laryngeal cancer and underwent a total laryngectomy in March 
1990, he underwent radiation that cost him his teeth.  
Diagnoses include status post radiation accident while on 
military duty during hydrogen bomb test, probably Operation 
GREENHOUSE, chronic prolonged cigarette use until age sixty 
and status post total laryngectomy with radial neck 
dissection and postoperative radiation for cancer of the 
larynx in March 1990.  The VA examiner commented that it was 
difficult to quantitate the risk from the radiation exposure, 
given the veteran's history.  One of the major factors, 
undoubtedly, was the veteran's chronic cigarette use.  The 
doctor noted that radiation exposure was cumulative.

In a September 1996 statement, the Defense Special Weapons 
Agency (DSWA) said it was unable to locate the veteran with 
the 2nd Bomb Wing or the 2nd Recon. Squadron.  The DSWA 
indicated that Air Force records showed that the 2nd Bomb 
Wing was stationed, temporarily, at Mildenhall Royal Air 
Force Station, England, in 1951 and the 2nd Recon Squadron 
was not activated until December 1951.  DSWA noted that the 
veteran's DD Form 214 showed that he served on active duty 
from July 1950 to September 1953.  Air Force morning reports 
indicate that he served at MacDill Air Force Base, Tampa Bay, 
Florida, with the 372nd Bomb Squadron from October 1951 to 
May 1952, with the 336th Bomb Squadron from May 1952 to 
January 1953 and with the 305th Air Refueling Squadron from 
January to September 1953.  Further, the DSWA reported that, 
prior to the veteran's assignment to the 372nd Bomb Squadron, 
the veteran was stationed at Forbes Air Force Base in Topeka, 
Kansas.  However, an extensive search of morning reports for 
units at Forbes Air Force Base failed to reveal the veteran's 
unit(s) of assignment prior to October 1951.  Additionally, 
DSWA said that exposure to radiation from sources other than 
U.S. atmospheric nuclear testing or the occupation of 
Hiroshima or Nagasaki was beyond its purview and suggested 
the RO & IC contact the Air Force Medical Operations Agency 
that was responsible for maintaining occupational dosimetry 
data for Air Force personnel.  The DSWA was unable to 
determine the veteran's Air Force unit(s) during the 
GREENHOUSE operational period.  A careful search of available 
dosimetry data revealed no record of radiation exposure for 
him.  

A July 1997 memorandum from the Chief, Weapons, Space and 
Nuclear Safety Division of the Headquarters, Air Force Safety 
Center, Department of the Air Force, indicates that the 
agency did not maintain records associated with atmospheric 
testing.  Further, the memorandum indicated that if the 
veteran had been exposed to ionizing radiation, it would have 
been the result of the aircraft flying through a contaminated 
atmosphere after a nuclear test.  It was requested that the 
veteran provide greater detail of the incident, including the 
amount of time he spent decontaminating the plane, the exact 
tasks and any protective clothing he wore.

According to a September 1997 memorandum from the Chief, 
Radioisotope Committee Secretariat, Air Force Medical 
Operations Agency, Office of the Surgeon General, it appeared 
the veteran's situation was not related specifically to 
Operation GREENHOUSE but rather to an incident involving 
special weapons component parts (i.e., arming device).  The 
potential for radiation exposure under the circumstances 
described by the veteran was requested.

At his August 1998 Travel Board hearing, the veteran 
testified that, after basic training and gunnery and armament 
training, in January 1951 he was assigned to Travis Air Force 
Base, or SuiSun Air Force Base, with the B-36 Recon Squadron.  
The veteran said there was only one B-36 RB Squadron.  He 
indicated that he flew in the second, backup, plane on a top-
secret mission to Eniwetok.  According to the veteran, the 
radiation level in the bomb bay area increased and the crew 
believed that the arming device on both planes had the same 
frequency, so that when the first plane reached Eniwetok, 
armed and dropped its load, the back up plane began arming, 
too.  That required crewmembers to manually disarm the bomb 
in the bomb bay area, but the veteran did not go there.  He 
said the crew put a lead-plated blanket over the bomb, that 
seemed to block further transmission and then the plane flew 
to an undisclosed site, that the veteran thought was an air 
base in New Mexico.  They stayed there approximately one week 
while they scrubbed down the plane.  He used a protective 
suit but, as the veteran is 6'5" tall and the suit was 
designed to cover a person's chin, the suit left his chest 
top and neck exposed.  The veteran said high-pressure hoses 
could not be used to decontaminate the plane, due to the 
plane's expensive and experimental nature.  He said small 
brushes were used, the process involved four officers and 
nine enlisted men and it took approximately ten days.  The 
veteran said he smoked cigarettes but had no history of 
emphysema or lung problems.

  
Analysis

VA has issued regulations listing diseases presumed to be 
related to radiation exposure.  See 38 C.F.R. §§ 3.309, 
3.311(b).  Therefore, service connection would be presumed 
for those disabilities listed under these regulations if it 
is shown that a veteran had the required radiation exposure.  
Additionally, service connection would be warranted if 
medical evidence established that some other disability that 
was not listed in the regulations was, nevertheless, the 
result of exposure to radiation in service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, causative 
factors of a disease amount to a medical question; only a 
physician's opinion would be competent medical evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Also, as previously noted, service connection for a 
disability alleged to be the result of exposure to radiation 
in service that first manifests itself after any applicable 
period specified in 38 C.F.R. § 3.307 may only be established 
by demonstration of a causal relationship between the 
radiation dose and the claimed disability.  See 38 C.F.R. 
§§ 3.304, 3.311; Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  This is the case unless service connection may be 
established by applying the presumptions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).

In Wandel v. West, 11 Vet. App. 200 (1998), the U.S. Court of 
Veterans Affairs recently said that although a deceased 
veteran had a radiogenic disease, in that case skin cancer, 
under 38 C.F.R. § 3.311(b), there was no evidence to warrant 
further consideration as the veteran was not exposed to 
radiation in service. The court held that, absent competent 
evidence that the veteran was exposed to radiation, VA is not 
required to forward the claim for consideration by the Under 
Secretary for Benefits to apply the facts set forth in 
38 C.F.R. § (e) for consideration in determining whether a 
veteran's disease resulted from exposure to ionizing 
radiation in service.  With that in mind, the Board will, 
nonetheless, review the evidence submitted by the veteran in 
support of his claim.

As noted above, the veteran's evidence regarding his exposure 
to ionizing radiation is uncorroborated.  In his written 
statements and oral testimony, he indicated that he was 
involved in a top secret mission in which an airplane 
carrying a hydrogen bomb was contaminated and he and other 
crew members spent nearly one week scrubbing the plane, thus 
incurring significant exposure.  He said this incident 
happened some time in February or March 1951 when he was 
assigned to the 2nd Recon Squadron at Travis Air Force Base, 
then known as -Fairfield-SuiSun.  However, DSWA reported that 
the 2nd Recon Squadron was not activated until December 1951.  
Furthermore, DSWA and the relevant offices of the Air Force 
found no record of radiation exposure for the veteran and no 
record of an incident such as the veteran described.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The veteran has contended that service connection should be 
granted for carcinoma of the larynx.  Although the evidence 
shows that the veteran had carcinoma of the larynx in 1990, 
no competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  The veteran has not asserted that carcinoma of the 
larynx was present at the time he was discharged from service 
and the record reflects that the first post service evidence 
of record of carcinoma of the larynx is from 1990, more than 
forty five years after the veteran's separation from service.  
In short, no medical opinion or other medical evidence 
relating the veteran's carcinoma of the larynx to service or 
any incident of service has been presented.

Carcinoma of the larynx is not a potentially radiogenic 
disease under 38 C.F.R. § 3.311 nor is it among the listed 
diseases subject to presumptive service connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  There is, 
therefore, no legal entitlement to service connection for 
carcinoma of the larynx on a presumptive radiation basis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As to the veteran's contention that his carcinoma of the 
larynx was caused by exposure to radiation, the Board notes 
that, as set forth in detail above, the record does not 
establish that the veteran was, in fact, exposed to radiation 
during service.

However, even if the evidence established that he was exposed 
to radiation during service, his claim for service connection 
for carcinoma of the larynx would not be well grounded 
because, as discussed below, he failed to submit competent 
evidence to show any relationship between his claimed 
disability and any radiation exposure.  The veteran has 
presented no medical evidence to show that his carcinoma of 
the larynx was in any way related to exposure to ionizing 
radiation.  The only evidence the veteran has offered to show 
any relationship between his claimed condition and radiation 
exposure is his own unsubstantiated opinion.  Although the 
veteran has expressed his opinion that his carcinoma of the 
larynx was the result of his military service, including 
exposure to ionizing radiation, he is not qualified, as a lay 
person, to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. at 494-495.  As noted above, 
causative factors of disease is a medical question requiring 
competent medical evidence. The veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  The evidence now of record fails to show that the 
veteran has carcinoma of the larynx related to service or any 
incident thereof.  Thus, this claim may not be considered 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.  Since the 
claim is not well grounded, it must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for carcinoma of the larynx on a ground 
different from that of the RO & IC, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded the RO & IC accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

Service connection for carcinoma of the larynx is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

